Title: From Thomas Jefferson to Thomas Pleasants, Jr., 8 May 1786
From: Jefferson, Thomas
To: Pleasants, Thomas, Jr.



Dr. Sir
Paris May. 8. 1786.

At the time of the receipt of your favor of Octob. 24. the contract between the Farmers general and Mr. Morris for tobacco was concluded and in a course of execution. There was no room therefore on that account to offer the proposals which accompanied your letter. I was moreover engaged in endeavors to have the monopoly in the purchase of that article in this country suppressed. My hopes on that subject are not desperate, but neither are they flattering. I consider it as the most effectual means of procuring the full value of our produce, of diverting our demands for manufactures from Gr. Britain to this country to a certain amount, and of thus producing some equilibrium in our commerce which at present lies all in the British scale. It would cement an union with our friends and lessen the torrent of wealth which we are pouring into the laps of our enemies: for such the British are more generally and more rootedly at this time than at any moment of the war. They think themselves secure of retaining possession of our commerce on their own terms; of keeping their own carrying trade and pocketing ours also. For my part I think that the trade with Gr. Britain is a ruinous one to ourselves; and that nothing would be an inducement to tolerate it but a free commerce with their W. Indies; and that this being denied to us we should put a stop to the losing branch. The question is whether they are right in their prognostications that we have neither resolution nor union enough for this. Every thing I hear from my own country fills me with despair as to their recovery from their vassalage to Great Britain. Fashion and folly is plunging them deeper and deeper  into distress; and the legislators of the country becoming debtors also, there seems no hope of applying the only possible remedy, that of an immediate judgment and execution. We should try whether the prodigal might not be restrained from taking on credit the gewgaw held out to him in one hand, by seeing the keys of a prison in the other. Our Commerce into the Mediterranean is not yet put on a secure footing; nor have we any intelligence which may enable us to say what will be the success of our endeavors there. I very much doubt whether pecuniary sacrifices will not be required which are much greater than are expected. We shall know soon however. In the mean time the emperor of Morocco forbids our being interrupted, and the Algerines scarcely ever venture out of the straights. I do not think insurance against them, to any port on the Atlantic, is worth a quarter per cent. Be pleased to present my respects to Mrs. Pleasants and to be assured of the esteem with which I am Dear Sir your friend & servt.,

Th: Jefferson

